Citation Nr: 0942043	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for heart disease.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  

In July 2004, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This matter was previously before the Board in June 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

The issues of entitlement to an initial evaluation in excess 
of 50 percent for heart disease and entitlement to a total 
rating for compensation purposes based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by complaints of poor sleep, and 
depressed mood, productive of occupational and social 
impairment of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent, and no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim.  

Because the November 2007 rating decision granted the 
Veteran's claim for service connection for PTSD, such claim 
is now substantiated.  His filing of a notice of disagreement 
as to the November 2007 determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A.§§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The October 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411) and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administration records, VA and private examination 
and treatment records, private medical correspondence, copies 
of internet articles, a lay statement, and the statements of 
the Veteran in support of his claim, to include his testimony 
at a July 2004 Travel Board Hearing.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  

A VA examination and clinical opinion with respect to the 
PTSD issue on appeal was obtained in June 2006.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination and opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file and an examination of the Veteran.  The 
report of the VA examination provides findings relevant to 
the criteria for rating the disability at issue, and provides 
a complete rationale for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent -- Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to his claim.

Service connection has been established for PTSD with an 
initial evaluation of 10 percent assigned, effective from 
January 15, 2003.  The Veteran asserts that an initial 
evaluation in excess of 10 percent is warranted for his 
service-connected PTSD.  

With regard to depressed mood, the evidence of record 
includes a May 2003 VA examination report in which the 
Veteran reported that he tends "to get down in the dumps, 
especially because of not having money to party and have a 
good time".  He also reported that he sometimes gets 
tearful.  The examiner noted that he has significant 
depressive symptoms and tends to lack insight into his 
problems.  A May 2004 VA primary care assessment record 
reflects that the Veteran reported feeling depressed.  He 
reportedly stated that erectile dysfunction and "not having 
money" kept him depressed.  A June 2006 VA examination 
report reflects that the Veteran described his mood as 
"often sad and hopeless."  The examiner noted that "it is 
difficult to tease out the extent to which his foreshortened 
sense of future is related to his hopelessness over his 
current physical condition vs. longstanding and related to 
his experiences in Vietnam."   

With regard to panic attacks, there is no clinical evidence, 
and the Veteran has not averred, that he suffers from panic 
attacks. 

With regard to memory loss, there is no clinical evidence, 
and the Veteran has not averred, that he suffers from memory 
loss.  The May 2003 VA examination report notes that the 
Veteran's memory is intact.

With regard to chronic sleep impairment, a May 2003 VA 
examination report reflects that the Veteran reported having 
difficulty sleeping and being a restless sleeper.  He had no 
complaints about nightmares.  A May 2004 VA medical assistant 
record reflects the Veteran reported that he has had 
nightmares or thoughts about this PTSD experience in the past 
month.  A May 2004 VA primary care assessment record reflects 
that the Veteran reported that he sleeps a lot.  The June 
2006 VA examination report reflects that the Veteran reported 
that he has distressing dreams and difficulty falling, and 
staying, asleep.  He further reported that he sleeps at most 
2-3 hours at a time with frequent wakening, usually to get up 
in the middle of the night to urinate, and is usually able to 
fall back asleep within 30 minutes.  The Veteran testified at 
the July 2004 Travel Board hearing that when he wakes up in 
the middle of the night, he sees faces from Vietnam.  

With regard to anxiety and suspiciousness, the Veteran has 
averred that the sounds of helicopters remind him of Vietnam.  
He further averred that he has hypervigilance.  The May 2003 
VA examination report reflects that he did not have avoidance 
or heightened physiological arousal.  A May 2004 VA medical 
assistant record reflects he responded "yes" when he was 
questioned as to whether he was constantly on guard, 
watchful, or easily startled.

With regard to social impairment, the May 2003 VA examination 
report reflects that the Veteran reported the does not like 
crowds and does not socialize with groups, but that he enjoys 
people on a "one to one" basis.  The May 2004 VA medical 
assistant record reflects that he responded "yes" when he 
was questioned as to whether he felt numb or detached from 
others, activities, or his surroundings.  The June 2006 VA 
examiner noted that there was no markedly diminished interest 
or participation in activities, and no feelings of detachment 
or estrangement from others.  It was noted that he spends 
time with his brother, watches television, reads the paper, 
watches movies, and, when the weather is nice, "piddles with 
the lawn mower".  A July 2006 VA examination report for 
coronary artery disease reflects that the Veteran  reported 
that he lives with his girlfriend, cleans up dishes, does 
laundry, shops, and works on small engines.  The evidence of 
record includes a letter by W.L.A., who describes the Veteran 
as one of his closest friends, and notes that there were 
years that they were together daily.

With regard to occupational impairment, the Veteran reported, 
at the May 2003 VA examination, that he stopped his 
employment as a truck driver in 2002 due to several heart 
attacks.  In 2002, he was determined to be disabled by the 
Social Security Administration due to a primary diagnosis of 
coronary artery disease.

The June 2006 VA examiner opined as follows:

It is notable that during a brief period 
of economic stability the Veteran 
reports spending 3 months in Hawaii with 
his wife.  He reports eating healthy, 
exercising, cutting back on smoking, 
resulting in feeling significantly 
better for "1 to 2 years after that."  
Although the Veteran has a fairly 
significant understanding of how some 
persons with PTSD will pursue constant 
stimulation and immerse themselves in 
work to avoid true intimacy, he reports 
no interest in pursuing professional 
treatment for this.  He attended a local 
mental health center for 2 or 3 sessions 
primarily seeking a second opinion.  
Certainly stress from PTSD or any 
chronic mood disorder can exacerbate 
underlying medical problems.  However, 
as previously documented the Veteran has 
demonstrated pre-existing character 
traits and later longstanding drug abuse 
with non-compliance with medical follow 
up which is likely the primary 
contributors to his current health and 
mood problems.  Furthermore, his current 
mood problems, as manifested by 
irritability, poor sleep, and episodes 
of hopelessness, are most closely 
related to his poor adjustment to his 
medical problems and resultant physical 
limitations.  He places a high premium 
on his sex drive and performance, hence 
his loss of libido has had a significant 
impact on his self esteem and ability to 
relate to his significant other.  

The May 2003 report reflects that the Veteran made good eye 
contact, and was alert, fully oriented, and cooperative 
throughout the examination.  The examiner noted that there 
was no suicidal ideation, and that the Veteran's judgment was 
fair and his concentration was adequate for the examination, 
although the Veteran complained of having some problems with 
concentration.  There were no hallucinations or delusions, 
his speech was logical and the rate and tone were normal.  
The July 2006 VA examination report reflects that the Veteran 
reported memories of things that happened in Vietnam, 
including injured and dead servicemen.  The Veteran reported 
that he is easily angered and once hit his brother.  He 
further reported that he has been discontented and restless 
for the previous 40 years.  

The May 2003 VA examination report, which does not reflects a 
diagnosis of PTSD, reflects a GAF score of 60 by the 
examiner.  Such a score indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The June 2006 examination report 
reflects a GAF score of 65.  Such a score indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
GAF scores are not dispositive of the issue on appeal, and 
must be considered in conjunction with the overall objective 
evidence of record.

Based on the above evidence of record, the Board finds that 
the Veteran is entitled to an evaluation of 30 percent, and 
no more, for the entirety of the rating period on appeal.  
The Board notes that the June 2006 VA examiner noted that 
"it is difficult to tease out the extent to which his 
foreshortened sense of future is related to his hopelessness 
over his current physical condition vs. longstanding and 
related to his experiences in Vietnam."  Therefore, giving 
the benefit of the doubt to the Veteran, the Board finds his 
symptoms warrant a 30 percent evaluation.
 
The Board finds that a rating higher than 30 percent is not 
warranted by the evidence of record.  It is not expected that 
every single symptom within a set of diagnostic criteria be 
exhibited; however, the Veteran does not exhibit the majority 
of the PTSD related symptoms which would warrant a 50 percent 
or higher initial rating under Diagnostic Code 9411.  There 
is no clinical evidence of record that the Veteran has 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficult in understanding complex commands, or impaired 
memory.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e. beyond 
that already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted. 


ORDER

Entitlement to an initial evaluation of 30 percent for 
posttraumatic stress disorder is granted. 


REMAND

The Veteran is service connected for heart disease with an 
evaluation of 50 percent effective January 15, 2003.  He 
avers that he is entitled to a higher initial evaluation.  
The Board finds that a VA examination is required in order to 
satisfy VA's duty to assist as set forth under the VCAA.

The evidence of record includes a July 2006 VA examination 
report.  The report reflects laboratory and electrocardiogram 
results, and notes an "estimated METs greater than 3, but 
less than 5."  The report does not indicate that actual METs 
(Metabolic equivalent) testing was completed.  METs testing 
is required in all cases except when there is a medical 
contraindication, left ventricular ejection of 50 percent or 
less, chronic congestive heart failure present or more than 
one episode of congestive heart failure within the past year, 
or a 100 percent evaluation has been met.  38 C.F.R. § 4.100 
(b).  There is no evidence of record that any of those four 
exceptions is applicable to the Veteran's case; therefore, 
METs testing is required.  In addition, private medical 
reports from December 2007 reflect that the Veteran had 
surgery related to his heart disease in December 2007.  
Accordingly, the Board finds that a new VA examination is 
warranted to ascertain the extent of the Veteran's current 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination). 

In addition, the Veteran has raised the issue of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (TDIU) in his VA Form 9, 
substantive appeal.  In Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the Court held that when entitlement to TDIU is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  Accordingly, the 
Board finds that a remand is necessary to obtain a new VA 
examination which includes a medical opinion which addresses 
the impact of the Veteran's service-connected disabilities on 
his employability.  See Moore v. Nicholson, 21 Vet. App. 211 
(2007), citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(the Board had a duty, where the critical issue was TDIU, to 
request a medical opinion to discuss what effect the 
Veteran's service-connected disability had on his ability to 
work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
VCAA notice of what evidence is required 
with respect to a TDIU claim.

2.  The Veteran should be afforded a VA 
examination to determine the extent of the 
Veteran's heart disease disability.  METs 
testing should be performed unless 
otherwise indicated.  If METs testing is 
not performed, the examiner should state 
the reason why.  

3.  The Veteran should be afforded a VA 
examination to discuss the effect of the 
Veteran's service-connected disabilities on 
his ability to work.  The examiner should 
also describe what types of employment 
activities are limited because of the 
Veteran's service-connected disabilities 
and what type of employment, if any, is 
feasible given his functional impairment.  
Finally, the examiner should provide an 
opinion as to whether the Veteran's 
service-connected disabilities render him 
unable to obtain or maintain substantially 
gainful employment

The claims folder should be reviewed in 
conjunction with such examinations and the 
examination reports should indicate that 
such a review was performed.  All opinions 
expressed should be accompanied by complete 
rationales.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


